DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to the amended limitation of each of claims 1 and 7 have been considered but are moot because they do not relate to the new reference, Park, that is relied on in the current rejection. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 13, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al., U.S. Patent Application Publication 2018/0049214 (hereinafter Kubota).
	Regarding claim 13, Kubota discloses an information exchange method (disclosed is a method according to which two base stations communicate, according to [0063]-[0064]), comprising: 
acquiring, by a first network device, multi-connectivity capability information of another network device and/or transmitting, by the first network device, multi-connectivity capability information of the first network device to another network device when an interface between the first network device and the another network device is being set up or when a configuration of the first network device or the another network device is being updated through an interface between the first network device and the another network device (radio access nodes coordinate with each other in setting up a multi-connectivity connection [“acquiring, by the first network device, multi-connectivity capability information of another network device”], according to [0063], [0071]-[0074], Fig. 5);
wherein, in a case of acquiring the multi-connectivity capability information of the another network device, the multi-connectivity capability information is indication information used to indicate whether the another network device supports long term evolution (LTE)-new radio (NR) multi-connectivity, or, the multi-connectivity capability information comprises information of one or more cells capable of performing LTE-NR multi-connectivity with the another network device (the multi-connectivity capability information indicates that LTE-NR multi-connectivity is supported [“the multi-connectivity capability information is indication information used to indicate whether the network device supports long term evolution (LTE)-new radio (NR) multi-connectivity”], according to [0073]);
in a case of transmitting the multi-connectivity capability information of the first network device to the another network device, the multi-connectivity capability information is indication information used to indicate whether the first network device supports long term evolution (LTE) - new radio (NR) multi-connectivity, or, the multi-connectivity capability information comprises information of one or more cells capable of performing LTE-NR multi- connectivity with the first network device (the first limitation was rejected using the other case).
Regarding claim 19, Kubota discloses a first network device, wherein the first network device maintains multi-connectivity capability information of a second network device locally (disclosed is a base station that obtains multi-connectivity information of another base station, according to [0063]-[0064], [0071]-[0072]), 
the multi-connectivity capability information is indication information used to indicate whether the second network device supports long term evolution (LTE)-new radio (NR) multi-connectivity, or, the multi-connectivity capability information comprises information of one or more cells capable of performing LTE-NR multi-connectivity with the second network device (the multi-connectivity capability information indicates that LTE-NR multi-connectivity is supported [“the multi-connectivity capability information is indication information used to indicate whether the network device supports long term evolution (LTE)-new radio (NR) multi-connectivity”], according to [0073]);
wherein the first network device acquires multi-connectivity capability information of the second network device from respective handover request acknowledge (ACK) messages returned by the second network device, or acquires multi-connectivity capability information when an interface between the first network device and the second network device is being set up or when a configuration of the first network device or the second network device is being updated through an interface between the first network device and the second network device (the base station S-NB1 receives a handover request acknowledge message from the target base station S-NB2, whereby a RRC connection reconfiguration message for the purpose of establishing a dual connectivity radio link is sent based on this received handover request acknowledge message (the handover message therefore necessarily carries information relating to multi-connectivity capability) [“the first network device acquires multi-connectivity capability information of the second network device from respective handover request acknowledge (ACK) messages returned by the second network device”], according to [0142]-[0144], [0245], [0249], Fig. 10 [steps 5 and 6]).
	Regarding claim 22, Kubota discloses the network device, comprising a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the information exchange method according to claim 13 (the base station comprises a controller/processor and a memory that stores instructions executed by said controller/processor, according to [0054], [0061], Fig. 3 [elements 310, 375, and 376]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 4, 7, 10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Park et al., U.S. Patent Application Publication 2018/0124648 (hereinafter Park).
	Regarding claim 1, Kubota discloses a handover method (disclosed is a method for performing handover of a UE, according to [0136]-[0150], Fig. 10), comprising: 
	transmitting, by a first network device, a handover request message associated with user equipment (UE) to at least one candidate second network device (a base station, S-NB1 [“first network device”], transmits a handover request message associated with the UE to a target base station, S-NB2 [“candidate second network device”], according to [0138]-[0139], Fig. 10 [step 3]); 
receiving, by the first network device, a handover request acknowledge message transmitted by the at least one candidate second network device, wherein the handover request acknowledge message carries multi-connectivity capability information of the candidate second network device (the base station S-NB1 receives a handover request acknowledge message from the target base station S-NB2, whereby a RRC connection reconfiguration message for the purpose of establishing a dual connectivity radio link is sent based on this received handover request acknowledge message (the handover request acknowledge message therefore necessarily carries information relating to multi-connectivity capability), according to [0142]-[0144], [0245], [0249], Fig. 10 [steps 5 and 6]);
wherein the multi-connectivity capability information is indication information used to indicate whether the candidate second network device supports multi-connectivity; or, the multi-connectivity capability information comprises information of one or more cells capable of performing multi-connectivity with the candidate second network device (the information contained in the handover request acknowledge message enables the source base station to perform RRC connection reconfiguration in relation to the target base station [“wherein the multi-connectivity capability information is indication information used to indicate whether the candidate second network device supports multi-connectivity”], according to [0142]-[0147], Fig. 10 [steps 6a, 6b, 6c, and 6d]);
wherein, prior to transmitting the handover request message, the method further comprises: acquiring, by the first network device, multi-connectivity capability information of another network device and/or transmitting, by the first network device, multi-connectivity capability information of the first network device to another network device when an interface between the first network device and the another network device is being set up or when a configuration of the first network device or the another network device is being updated through an interface between the first network device and the another network device (radio access nodes coordinate with each other in setting up a multi-connectivity connection [“acquiring, by the first network device, multi-connectivity capability information of other network device”], according to [0063], [0071]-[0074], Fig. 5).
Kubota does not expressly disclose that the multi-connectivity capability information carried in the handover request acknowledge message comprises: cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device; or, a bitmap, wherein bits in the bitmap correspond, in a one-to-one relationship, to cells whose information are carried in the handover request message, and a value of each bit represents whether a corresponding cell is capable of performing multi-connectivity with the candidate second network device.
Park discloses that the multi-connectivity capability information carried in the handover request acknowledge message comprises: cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device; or, a bitmap, wherein bits in the bitmap correspond, in a one-to-one relationship, to cells whose information are carried in the handover request message, and a value of each bit represents whether a corresponding cell is capable of performing multi-connectivity with the candidate second network device (a handover request acknowledge message comprises the closed subscriber group (CSG) ID that is associated with a target cell (which is capable of dual connectivity operation, according to [0195]) [“cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device”], according to [0198]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota with Park such that the multi-connectivity capability information carried in the handover request acknowledge message comprises: cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device; or, a bitmap, wherein bits in the bitmap correspond, in a one-to-one relationship, to cells whose information are carried in the handover request message, and a value of each bit represents whether a corresponding cell is capable of performing multi-connectivity with the candidate second network device.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize a network’s spectral efficiency with respect to increased traffic loads (Park:  [0053]).
Regarding claim 7, Kubota discloses a handover method (disclosed is a method for performing handover of a UE, according to [0136]-[0150], Fig. 10), comprising: 
receiving, by a candidate second network device, a handover request message associated with user equipment (UE) transmitted by a first network device (a base station, S-NB1 [“first network device”], transmits a handover request message associated with the UE to a target base station, S-NB2 [“candidate second network device”], according to [0138]-[0139], Fig. 10 [step 3]); 
transmitting, by the candidate second network device, a handover request acknowledge message to the first network device, wherein the handover request acknowledge message carries multi-connectivity capability information of the candidate second network device (the base station S-NB1 receives a handover request acknowledge message from the target base station S-NB2, whereby a RRC connection reconfiguration message for the purpose of establishing a dual connectivity radio link is sent based on this received handover request acknowledge message (the handover request acknowledge message therefore necessarily carries information relating to multi-connectivity capability), according to [0142]-[0144], [0245], [0249], Fig. 10 [steps 5 and 6]);
wherein the multi-connectivity capability information is indication information used to indicate whether the candidate second network device supports multi-connectivity; or, the multi-connectivity capability information comprises information of one or more cells capable of performing multi-connectivity with the candidate second network device (he information contained in the handover request acknowledge message enables the source base station to perform RRC connection reconfiguration in relation to the target base station [“wherein the multi-connectivity capability information is indication information used to indicate whether the candidate second network device supports multi-connectivity”], according to [0142]-[0147], Fig. 10 [steps 6a, 6b, 6c, and 6d]);
wherein, prior to receiving the handover request message, the method further comprises: acquiring, by the candidate second network device, multi-connectivity capability information of another network device and/or transmitting, by the candidate second network device, multi-connectivity capability information of the candidate second network device to another network device when an interface between the candidate second network device and the another network device is being set up or when a configuration of the candidate second network device or the another network device is being updated through an interface between the candidate second network device and the another network device (radio access nodes coordinate with each other in setting up a multi-connectivity connection [“acquiring, by the candidate second network device, multi-connectivity capability information of other network device”], according to [0063], [0071]-[0074], Fig. 5).
Kubota does not expressly disclose that the multi-connectivity capability information carried in the handover request acknowledge message comprises: cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device; or, a bitmap, wherein bits in the bitmap correspond, in a one-to-one relationship, to cells whose information are carried in the handover request message, and a value of each bit represents whether a corresponding cell is capable of performing multi-connectivity with the candidate second network device.
Park discloses that the multi-connectivity capability information carried in the handover request acknowledge message comprises: cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device; or, a bitmap, wherein bits in the bitmap correspond, in a one-to-one relationship, to cells whose information are carried in the handover request message, and a value of each bit represents whether a corresponding cell is capable of performing multi-connectivity with the candidate second network device (a handover request acknowledge message comprises the closed subscriber group (CSG) ID that is associated with a target cell (which is capable of dual connectivity operation, according to [0195]) [“cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device”], according to [0198]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota with Park such that the multi-connectivity capability information carried in the handover request acknowledge message comprises: cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device; or, a bitmap, wherein bits in the bitmap correspond, in a one-to-one relationship, to cells whose information are carried in the handover request message, and a value of each bit represents whether a corresponding cell is capable of performing multi-connectivity with the candidate second network device.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize a network’s spectral efficiency with respect to increased traffic loads (Park:  [0053]).
Regarding claim 4, the combination of Kubota and Park discloses all the limitations of claim 1.  Additionally, Kubota discloses that, prior to transmitting the handover request message, the method further comprises: 
receiving, by the first network device, a measurement report transmitted by the UE, wherein the measurement report comprises information on cells measured by the UE and cell quality information of the cells (prior to transmission of the handover request message, the base station S-NB1 receives a measurement report, containing measurement results for a plurality of S-NB RAT cells, from the UE, according to [0136], Fig. 10 [step 1b]); 
incorporating, by the first network device, information on all or some of the cells measured by the UE in the handover request message, wherein the some of the cells are selected based on the cell quality information of the cells (the base station S-NB1 uses the measurement information received from the UE to select a target base station to send the handover request message to, according to [0137]-[0139], Fig. 10 [steps 2 and 3]).
	Regarding claim 10, the combination of Kubota and Park discloses all the limitations of claim 7.  Additionally, Kubota discloses that the handover request message carries information on a cell set, the cell set comprises all or some of cells measured by the UE, and prior to transmitting the handover request acknowledge message (the base station S-NB1 uses the measurement information received from the UE to select a target base station to send the handover request message to, according to [0137]-[0139], Fig. 10 [steps 2 and 3]), the method further comprises: 
	transmitting, by the candidate second network device, to a network device corresponding to a first cell a secondary cell addition request message used for adding the first cell, wherein the first cell is a cell in the cell set (prior to performing a handover, a base station transmits an S-NB addition request message for a base station that was measured by the UE, according to [0099]-[0101]); 
	treating, by the candidate second network device, the first cell as a cell capable of performing multi-connectivity with the candidate second network device if a secondary cell addition acknowledge message transmitted by the network device corresponding to the first cell is received by the candidate second network device (a secondary cell addition acknowledge message is transmitted back in response to the S-NB addition request message, and data forwarding takes place for the newly-added base station, according to [0101]-[0106]).
	Regarding claim 17, the combination of Kubota and Park discloses all the limitations of claim 1.  Additionally, Kubota discloses the network device, comprising a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the handover method according to claim 1 (the base station comprises a controller/processor and a memory that stores instructions executed by said controller/processor, according to [0054], [0061], Fig. 3 [elements 310, 375, and 376]).
	Regarding claim 21, the combination of Kubota and Park discloses all the limitations of claim 7.  Additionally, Kubota discloses the network device, comprising a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the handover method according to claim 7 (the base station comprises a controller/processor and a memory that stores instructions executed by said controller/processor, according to [0054], [0061], Fig. 3 [elements 310, 375, and 376]).

9.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Park as applied to claims 1 and 7 above, further in view of Lee et al., U.S. Patent Application Publication 2014/0106793 (hereinafter Lee).
	Regarding claim 3, the combination of Kubota and Park discloses all the limitations of claim 1.
	Neither Kubota nor Park expressly discloses that the indication information is 1 bit in length.
	Lee discloses that the indication information is 1 bit in length (multi RAT capability field has a size of 1 bit, according to [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota as modified by Park with Lee such that the indication information is 1 bit in length.
	One of ordinary skill in the art would have been motivated to make this modification because only a single bit is needed to indicate whether a particular capability is present or is not present.
	Regarding claim 9, the combination of Kubota and Park discloses all the limitations of claim 7.
	Neither Kubota nor Park expressly discloses that the indication information is 1 bit in length.
	Lee discloses that the indication information is 1 bit in length (multi RAT capability field has a size of 1 bit, according to [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota as modified by Park with Lee such that the indication information is 1 bit in length.
	One of ordinary skill in the art would have been motivated to make this modification because only a single bit is needed to indicate whether a particular capability is present or is not present.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645